Citation Nr: 1746337	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  15-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. 	Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from November 1957 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In July 2016, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this case for additional development in November 2016.  The case is now back before the Board for further appellate action.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

While it regrets the delay, the Board finds further development is needed before the Veteran's claims are decided.  

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Here, in its November 2016 remand, the Board directed the RO to obtain an opinion from an otolaryngologist regarding the etiology of the Veteran's hearing loss and tinnitus.  Specifically, the specialist was asked to consider scientific papers by Dr. Sharon Kujawa related to hearing loss.  The specialist was also directed to discuss and consider the Veteran's conceded military noise exposure, as well as his lay statements, to specifically include the Veteran's training and work as a light weapons infantryman operating various types of weapons, as well as his reports of firing guns multiple times on a weekly basis without hearing protection, and that he was not able to hear the firing commands upon returning from service in Germany.  Additionally, the remand directives required the specialist to consider and discuss the Veteran's wife's report that the Veteran has experienced a gradual worsening of his hearing for many years.  

In April 2017, an otolaryngologist provided the requested opinion.  In it, the specialist noted the Veteran's September 2014 VA examination, his exposure to loud gunfire in service, and the experimental studies by Dr. Kujawa.  The specialist concluded the Veteran's hearing loss was less likely than not related to his noise exposure.  To support his conclusion, the specialist stated that the Dr. Kujawa experiments were only performed on mice and had not shown the same finding were transferable to humans.  Additionally, the specialist based his conclusion on a 2005 Institute of Medicine publication finding there is not enough data to address the issue of "delayed effects" of noise exposure.  

However, the Board notes the opinion is inadequate on various counts.  First, the specialist failed to consider and discuss the Veteran's lay statements, as well as the Veteran's wife's statements.  Second, the specialist failed to provide an opinion as to the Veteran's tinnitus.  Given the foregoing, the Board finds the specialist's opinion inadequate and non-compliant with the November 2016 Board remand.  As such, the claims must be remanded for compliance with the November 2016 remand. 

Briefly, the Board acknowledges the Veteran submitted statements in November 2016 and October 2017.  In the November 2016 statement the Veteran clarified he used heavy artillery in service, not light guns.  In the October 2017 statement, the Veteran stated that his report of not being provided hearing protection in service was not considered in either medical opinion.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In accordance with the Board's November 2016 remand, an addendum medical opinion must be obtained from a VA examiner with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus, separately.  The physician must state whether any degree of the Veteran's hearing loss and tinnitus at least as likely as not (a 50 percent probability or greater) originated during his period of active service or are otherwise etiologically related to his active service, to specifically include his conceded military noise exposure.  The physician should consider and discuss the Veteran's training and work as a heavy weapons infantryman operating various types of weapons, as well as his reports of firing guns multiple times on a weekly basis without hearing protection, and that he was not able to hear the firing commands upon returning from service in Germany.  The Veteran's reports of noticing changes in his hearing during service should also be considered.  The physician should also consider the Veteran's wife's report that the Veteran has experienced a gradual worsening of his hearing for many years.  Another examination of the Veteran should be performed only if the physician providing the opinion deems it necessary. 

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician must identify the additional information needed.

2.  After completion of the above, readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  










This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




